Citation Nr: 0423768	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than February 1, 
2002, for the award of a dependency allowance for the 
veteran's three children, Christopher, Theo and Vincent.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as a result of exposure to herbicides.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board notes that the RO received additional medical 
evidence in January 2003; and, after reviewing the evidence, 
the Board finds that it is duplicative of evidence previously 
of record that was discussed in the Statement of the Case.  
See 38 C.F.R. § 19.37 (2003).  The Board also notes that the 
veteran submitted additional evidence in January 2004 at the 
Board hearing and again in June 2004, each time accompanied 
by a waiver of initial RO consideration.  Thus, the Board 
will consider all of the above evidence in conjunction with 
this appeal.


FINDINGS OF FACT

1.  On February 8, 2000, the RO received the veteran's claim 
for a dependency allowance for his three children.  

2.  The veteran did not serve in Vietnam, and the conditions 
of his service did not involve duty or visitation in Vietnam.

3.  The veteran's diabetes mellitus did not originate in 
service or become manifest within one year of his discharge 
therefrom.

4.  The veteran's post-traumatic stress disorder is related 
to active service.


CONCLUSIONS OF LAW

1.  An effective date of February 8, 2000, for the award of a 
dependency allowance for the veteran's three children, 
Christopher, Theo and Vincent, is warranted.  38 U.S.C.A. §§ 
1110, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

2.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed, on any basis, to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 was enacted during the course of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 [hereinafter 
VCAA].  This liberalizing law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical and lay evidence necessary to substantiate his 
claims.  In letters dated March 2000, June 2001 and September 
2001, VA informed the veteran of the evidence necessary to 
substantiate a claim for a dependency allowance.  In an 
October 2000 letter, VA informed the veteran of the evidence 
necessary to substantiate a claim for service connection.  In 
a November 2000 letter, VA specifically informed the veteran 
of the information and evidence necessary to substantiate a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  Additionally, the veteran was provided with 
a copy of the appealed January, March and April 2002 rating 
actions and the November 2002 Statement of the Case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  Moreover, in September 2003, 
VA again related to the veteran the evidence necessary to 
substantiate a claim for service connection and what evidence 
was already of record.  

With respect to the issue of an earlier effective date, the 
Board observes that the issue was first raised in a notice of 
disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  In this regard, the Board observes 
that 38 U.S.C.A. § 7105(d) (West 2002) requires VA to take 
proper action and issue a Statement of the Case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003.  Thus, as the RO already gave the veteran 
notice regarding the original claim, the Board finds no error 
in the RO's failure to send a subsequent notice as to the 
newly raised claim.

Additionally, VA has made reasonable efforts to inform the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain on his behalf.  Specifically, 
in March 2000, June 2001 and September 2001, VA asked the 
veteran to submit various documents verifying dependency 
status.  In November 2000, VA sent the veteran a letter 
specific to the issue of PTSD informing him of the evidence 
he was responsible for submitting and what evidence VA has 
obtained on his behalf.  In January 2002, VA, in essence, 
informed the veteran of what evidence he was responsible for 
submitting and what evidence VA would obtain on his behalf.  
Additionally, in September 2003, VA again related to the 
veteran what evidence he was responsible for submitting and 
what evidence VA would obtain on his behalf, and asked the 
veteran to submit any additional information or evidence that 
might help support his claims.  Moreover, in a February 2004 
letter, VA provided the veteran with another opportunity to 
submit additional evidence concerning his appeal.  Thus, the 
Board finds that the aforementioned correspondences informed 
the veteran of the information and evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the Board 
finds that VA has made reasonable efforts to inform the 
veteran that he could submit any information or evidence in 
support of his claims.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, birth certificates, documents reflecting payments to 
dependents, printouts from various websites, statements from 
laypersons, and assertions made by and on behalf of the 
veteran in support of his claims.  Moreover, the veteran 
stated on his July 2000 claim that all of the medical records 
were at the Las Vegas VA Medical Center.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating action 
is harmless error.  Additionally, VA has obtained and 
associated with the claims file every piece of evidence that 
the veteran has identified.  Furthermore, the veteran has not 
contended that there is any outstanding record.  Under the 
circumstances in this case, the Board finds that the veteran 
has received the notice and assistance contemplated by law 
and adjudication of his claims poses no risk of prejudice to 
the veteran.  See Bernard, 4 Vet. App. at 394.  

Earlier Effective Date for a Dependency Allowance

Factual Background

On February 8, 2000, the veteran submitted a Declaration of 
Status of Dependents form with the names, birth dates and 
social security numbers of three of his children and included 
the names and partial addresses of the custodians of 
Christopher and Vincent.  

In a March 2000 letter, the RO asked the veteran to submit 
public records of his children's births showing the names of 
both parents, and the name and address of the person having 
custody of each of his children.  The letter provided the 
veteran with a period of one year to respond.  

In October 2000, the RO denied the veteran's claim for a 
dependency allowance.

In correspondence received by the RO on February 22, 2001, 
the veteran stated that he has three dependents and that he 
pays $560.00 each month for the support of his children by 
court order.  The veteran also submitted copies of birth 
certificates for Christopher, Theo and Vincent showing the 
names of both parents.  

In correspondence received by the RO on February 28, 2001, 
the veteran provided full addresses of the custodians for 
each of his children.  

In April 2001, the veteran submitted duplicate copies of the 
birth certificates and provided the names and addresses of 
the custodians of each of his children.  

In a June 2001 letter, the RO asked the veteran to identify 
the children to whom he provides financial support and the 
corresponding monthly amount.  The letter also asked the 
veteran to submit a copy of the court documents regarding his 
child support.  

In August 2001, the veteran submitted a copy of the court 
order attaching $232.80 of his monthly income to the 
custodian of Christopher.  

In a September 2001 letter, the RO again asked the veteran to 
identify how much support he provides to each of his 
children.  

In October 2001, the veteran referred to his February 22, 
2001, correspondence indicating that he pays $560.00 each 
month for the support of his children by court order and 
stated that he pays out-of-pocket money to a fourth child, 
but that he does not have proof of the latter payments.  

In January 2002, the RO again denied the veteran's claim for 
a dependency allowance.  

Thereafter, in January 2002, the veteran expressed 
disagreement with the denial and submitted copies of receipts 
of support payments to his children.  

In February 2002, the veteran submitted additional proof of 
support payments.

In March 2002, the RO granted a dependency allowance 
effective February 1, 2002, the date on which the RO received 
documentation of support payments.  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.155 (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158 (2003).

After a review of the record, the Board finds that the 
veteran's February 8, 2000, Declaration of Status of 
Dependents form is a claim for a dependency allowance.  The 
Board acknowledges that the veteran failed to furnish any 
evidence or further communication until February 2001; 
however, the Board observes that this falls within one year 
of the March 2000 VA letter requesting information regarding 
this claim.  As such, the Board observes that the veteran did 
not abandon his claim.  38 C.F.R. § 3.158.  The Board also 
notes that the RO denied his claim in October 2000; however, 
the Board observes that this denial was premature, as 
indicated above.  Regardless, the Board observes that the 
veteran's February 22, 2001, statement, in which he stated 
that he has three dependents to whom he pays $560.00 each 
month by court order, can be liberally construed as a timely 
notice of disagreement to the October 2000 denial.  See 38 
C.F.R. § 20.201 (2003).  Thereafter, the record shows that 
the RO made two requests for additional evidence, to which 
the veteran responded in a timely manner, and that the RO 
granted the veteran's claim in March 2002.  

In light of the foregoing, the Board concludes that the 
veteran filed a claim for a dependency allowance on February 
8, 2000, that the RO denied the claim in October 2000, that 
the veteran filed a timely notice of disagreement in February 
2001 and thereafter perfected his appeal by filing a timely 
substantive appeal.  Alternatively, the Board concludes that 
the veteran filed a claim for a dependency allowance on 
February 8, 2000, and that the veteran timely responded to 
each of the RO's requests for additional evidence until the 
RO granted the claim in March 2002.  Regardless, February 8, 
2000, as the date of claim, must be the effective date of the 
award of a dependency allowance.  Application of the 
governing law permits no earlier effective date, as there is 
no document prior to February 8, 2000, that can be considered 
either a formal or informal claim for a dependency allowance.

Service Connection for Diabetes Mellitus

Factual Background

The veteran's service records show that he served from 
September 1972 to September 1976 and he had been assigned to 
the U.S.S. Coral Sea, an aircraft carrier.

A December 2003 letter from the Naval Historical Center 
confirmed two deployments to Vietnam for the U.S.S. Coral Sea 
from March to November 1973 and from December 1974 to July 
1975.  The letter also stated that there was no record of the 
carrier entering any ports in Vietnam.

A March 2004 letter from the U.S. Armed Services Center for 
Unit Records Research also stated that no port calls had been 
made to Vietnam.

The veteran's service medical records contain no mention of 
diabetes mellitus.  

The first post-service sign of diabetes mellitus in the 
record appears in a November 1992 private hospital triage 
form, which indicates that the veteran is a diabetic who 
seeks sugar testing.

Additional private and VA notes reflect treatment for 
diabetes mellitus.

An October 1999 VA examination report indicates that the 
veteran's diabetes mellitus began approximately 8 years ago.  
The report reflects that the condition developed after the 
veteran was out of the service.  The report provides 
diagnoses of diabetes mellitus and visual loss (presumably 
secondary to diabetes mellitus).  

At a January 2004 Travel Board hearing, the veteran testified 
that he has diabetes mellitus type II as a result of exposure 
to Agent Orange.  He testified that the U.S.S. Coral Sea had 
made an emergency refueling and resupply stop sometime 
between March and November 1973, and that the ship had pulled 
into port in Vietnam.  He further testified that he helped 
bring supplies onboard.  Additionally, he testified that he 
had been exposed to Agent Orange while working in the engine 
room or generator room via the fans that would blow air from 
the outside, which contained Agent Orange.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic, 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2003), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

The veteran contends, in essence, that he has diabetes 
mellitus as a result of exposure to Agent Orange while 
serving in Vietnam.  In this regard, the Board observes that 
the veteran does not contend that diabetes mellitus was 
incurred in or aggravated by service.  He asserts that he 
served on board the U.S.S. Coral Sea which was docked in and 
around the waters of Vietnam and that he was exposed to Agent 
Orange the entire time he was assigned to the Coral Sea.  He 
further asserts that he is entitled to presumptive service 
connection via 38 C.F.R. § 3.313.  

After a careful review of the record, the Board finds that 
the veteran did not serve in Vietnam as contemplated by 38 
C.F.R. § 3.307(a).  See VAOPGCPREC 27-97; 62 Fed. Reg. 
63,603-05.  In this regard, the Board finds his statements 
and testimony concerning entering port in Vietnam and loading 
supplies to be patently incredible and unsupported by the 
record.  Thus, the Board concludes that the veteran was not 
present in Vietnam during service, and is therefore not 
entitled to presumptive service connection for his diabetes 
mellitus.  The Board notes that, as the veteran is not 
claiming service connection for non-Hodgkin's lymphoma, the 
provisions of 38 C.F.R. § 3.313 are not for application.  See 
55 Fed. Reg. 43,123 (Oct. 26, 1990).  

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection for the claimed 
disability does not preclude an evaluation as to whether the 
veteran is entitled to service connection on a direct basis 
or entitled to presumptive service connection for a chronic 
disease.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Service medical records are negative for any complaints, 
treatment, or diagnosis of diabetes mellitus.  The earliest 
report of diabetes mellitus of record is November 1992.  The 
veteran has stated that his diabetes mellitus began around 
1990, which still falls well outside of the presumptive one-
year period for chronic diseases under 38 C.F.R. § 3.307.  
The foregoing evidence shows that the disorder was not 
present during service or first manifested to a compensable 
degree during the one-year presumptive period following the 
veteran's discharge from service.  38 C.F.R. § 3.303, 
3.307(a)(3), 3.309(a).  There is also no competent medical 
evidence that relates the currently diagnosed diabetes 
mellitus to military service.  Accordingly, service 
connection on a direct or presumptive basis is not warranted.  

The Board acknowledges the veteran's contention that his 
diabetes mellitus is related to service, specifically to 
exposure to Agent Orange.  In this regard, the Board observes 
that the veteran, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus, to include as a 
result of exposure to herbicides; the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection for Post-Traumatic Stress Disorder

Factual Background

The veteran's service medical records contain no mention of 
PTSD.  

An August 1999 VA treatment note reflects that the veteran 
has had depression for about a year ago when he started 
having problems with impotence and with his diabetes.  The 
veteran stated that he had been hospitalized for depression 
for a week in 1994 or 1995 when he was breaking up with a 
girlfriend.  He also stated that he has no personality and is 
unable to socialize or make friends.  He noted problems 
focusing and was concerned about getting his job back as a 
school bus driver.  He denied suicidal or homicidal 
ideations, audio or visual hallucinations and delusions.  The 
examiner diagnosed the veteran with prolonged depression on 
Axis I; NIDDM (non-insulin dependent diabetes mellitus), 
impotence, and high cholesterol on Axis III; temporary job, 
uncertainty of future employment, no income, and living with 
brother on Axis IV; and a global assessment of functioning 
(GAF) score of 30 on Axis V.

On a September 1999 VA biopsychosocial history report, the 
veteran stated that he was severely depressed due to fading 
vision which caused him to resign from his job, and that he 
was entertaining the thought of suicide.  He also stated that 
high anxiety started in service.  

An October 1999 VA examination report notes that the veteran 
was hospitalized for depression for a week or so around 1994 
and that he has been on medication for depression for a 
month, and provides a diagnosis of depression by history 
(with history of hospitalization for same).  

A February 2001 VA treatment note reflects that the veteran 
still has episodes of loss of control in which he becomes 
violent, and that they are associated with flashbacks to the 
race riot that occurred onboard the Coral Sea en route from 
Hawaii to the Philippines.  The veteran stated that he had 
been threatened with being thrown overboard.  The note also 
indicates that the veteran is continuing to have financial 
problems and that he is actively attempting to obtain 
disability compensation for being traumatized in the Navy.  
The primary diagnosis was post-traumatic stress disorder, and 
the secondary diagnosis was deteriorating vision.  

On his February 2001 Information in Support of Claim for 
Service Connection for PTSD form, the veteran stated that in 
the spring of 1973 while in transit to Vietnam going into the 
Indian Ocean three guys had threatened to throw him overboard 
if he did not go below deck.  The veteran explained that 
there were racial concerns between whites and blacks, and 
that Chief Smith had investigated the minorities in his 
division.  He also stated that he experiences nightmares of 
being thrown over the ship two to three times per week, and 
that flashbacks occur after the nightmares.  He further 
stated that rages of anger, depression and anxiety are 
brought about by the nightmares.

A September 2002 VA treatment note begins with a recitation 
of a narrative written by the veteran about his experiences 
on the U.S.S. Coral Sea.  The veteran was assaulted 
physically and verbally, harassed, and suffered under 
constant abuse of power by his superior officers.  He saw 
fellow crewmen dying and horrible physical injuries.  His 
life was never the same again, and his life was in total 
shambles by the time he left service.  After discharge, he 
had an inferiority complex, total loss of self-esteem and was 
constantly anxious and depressed.  No one from the Navy 
encouraged him to seek out professional assistance or 
guidance, so he became totally socially withdrawn.  He became 
more and more despondent and paranoid, feeling that someone 
was trying to kill him, which was just an extension of what 
happened from his actual Navy experiences.  He gave up hope 
of ever being able to have any meaningful relationships or a 
good job or good family ties.  He became a loner.  He 
remained confused, paranoid, depressed and anxious, and 
suffered from bouts of crying and frequent nightmares, always 
re-experiencing bloodied and wounded men's faces, constantly 
feeling like he was going to be thrown overboard and reliving  
the countless assaults that he experienced on the Coral Sea.  
He concluded that his diabetes, impotence, blurred vision, 
swelling of the feet and hands, muscle spasms, mental 
confusion, bad short term memory and disorientation combined 
with his PTSD make it impossible to work.  He feels that this 
whole breakdown in his life started from what happened to him 
in service.

The examiner then noted the above chronic PTSD 
symptomatology, including labile mood swings, depression, 
anxiety, disillusionment, irritability, insomnia, periodic 
nightmares and flashbacks to service traumas, low self-esteem 
and social withdrawal.  He stated that the veteran had no 
suicidal plans and that the veteran has been unemployed due 
to the severity and chronicity of PTSD symptomatology and 
ongoing health problems.  He diagnosed the veteran with PTSD, 
severe, chronic; and major depressive disorder, severe, 
chronic.  He estimated the veteran's GAF score to be 35.  

The examiner also stated that the veteran showed no evidence 
of malingering or manipulation, nor does he suffer from a 
personality disorder, and therefore the facts of his case may 
be taken at face value to represent the truth as he reports 
it.  The examiner opined that the veteran can no longer 
maintain gainful employment, nor can he sustain effective 
social relationships.  He also observed that upon discharge 
no one encouraged the veteran to seek out professional 
assistance to cope with his PTSD symptomatology and, 
therefore, his symptoms have steadily worsened into a 
downward spiral.  The examiner concluded that the veteran is 
receiving ongoing group and individual therapy.  

An October 2002 letter from a VA clinical counselor verifies 
the veteran's diagnosis of chronic PTSD and receipt of 
ongoing treatment.

An October 2002 letter from a VA staff psychiatrist relates 
the veteran's numerous incidents of atrocity including fellow 
Navy personnel being blown overboard and being killed by 
being sucked up in a jet engine, and participation in the 
rescue of the Mayaguez and seeing his fellow comrades coming 
back wounded and in panic.  The psychiatrist adds that the 
veteran thought that his life was in danger of injury or 
death on several occasions, specifically during the rescue of 
the Mayaguez, being exposed to crash landings of aircraft, 
being in areas where other sailors had died from being in 
toxic fumes, and having been attacked verbally and physically 
because of his race, at one time being threatened with being 
thrown overboard.  The psychiatrist opined that these 
incidents are of sufficient traumatic nature to qualify for 
the trauma incident as outlined in the DSM Diagnosis of PTSD.  
He further states that the veteran's symptoms including 
flashbacks, intrusive thoughts of these incidents, sleep 
problems, difficulty with intimacy, hypervigilance, anxiety, 
jumpiness, etc. show that the veteran fits the criteria for 
the diagnosis of PTSD.

An October 2002 statement from a fellow serviceman confirms 
the racial riots between Caucasian and African American 
personnel onboard the Coral Maru, also known as the Coral 
Sea, including the beatings of sailors as they did security 
checks in some of the remote passageways.  

A February 2003 statement from a fellow serviceman generally 
attests to the racial problems between Caucasian and African 
American personnel onboard the U.S.S. Coral Sea.  

At the January 2004 Board hearing, the veteran testified that 
during the Mayaguez crisis his ship picked up wounded 
marines, and that he escorted them to the mess station for 
treatment.  He stated that they were shot up and the look on 
their faces was horrifying even today.  The veteran also 
testified that on one occasion two Caucasian servicemen 
threatened to throw him off the back of the ship.  In another 
incident, two servicemen attacked him in a passageway.  He 
also stated that he witnessed the crash of an aircraft that 
flew into the fantail of the ship.  The veteran admitted, 
however, that none of the personal assault incidents had been 
documented.  

A March 2004 letter from the U.S. Armed Services Center for 
Unit Records Research states that combat aircraft launched 
from the U.S.S. Coral Sea provided support in the rescue of 
the S.S. Mayaguez, during which strikes were made on the 
mainland of Cambodia and Koh Tang Island in support of U.S. 
Marines who were later air lifted to the Coral Sea for 
transfer to Subic Bay.

Analysis

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2003); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2003).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f).

The Board acknowledges that the veteran has been diagnosed 
with PTSD.  The Board must now determine whether there is a 
link between the veteran's current symptoms and an in-service 
stressor and whether there is credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  The veteran asserts that he saw horrible 
physical injuries as he escorted wounded marines returning 
from the Mayaguez rescue operation.  In this regard, the 
Board observes that the U.S. Armed Services Center for Unit 
Records Research confirmed that combat aircraft launched from 
the U.S.S. Coral Sea provided support in the rescue of the 
S.S. Mayaguez, during which strikes were made on the mainland 
of Cambodia and Koh Tang Island in support of U.S. Marines 
who were later air lifted to the Coral Sea for transfer to 
Subic Bay.  Additionally, the veteran asserts that he endured 
several personal assaults due to his race while onboard the 
Coral Sea.  Although the record does not contain 
corroboration of any specific incidents, the Board observes 
that two fellow veterans confirmed the presence of racial 
tension and fighting.  Furthermore, the Board observes that 
diagnoses of PTSD have been made based in part on the 
veteran's allegations of seeing wounded comrades and being 
attacked verbally and physically because of his race.  

In light of the above, in the absence of any contradictory 
medical opinion, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that the evidence supports 
the veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  The appeal is granted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to an effective date of February 8, 
2000, for the award of a dependency allowance for the 
veteran's three children, Christopher, Theo and Vincent, is 
granted.

Service connection for diabetes mellitus, to include as a 
result of exposure to herbicides, is denied.



Service connection for post-traumatic stress disorder is 
granted.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



